EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Paul Taylor (57,271) on 1/14/2021.
The application has been amended as follows: 
IN THE CLAIMS:
Claim 3 is cancelled.
Claim 4 line 1, “claim 3, wherein:” has been changed to - - claim 2, wherein taking the safety action is based on whether the vehicle is stopped on the highway, and wherein: - -.
Claim 5 line 1, “claim 3” has been changed to - - claim 1 - -.
Claims 1, 2, 4-17, and 21-23 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: after an extensive search of the prior art the examiner was unable to find a teaching of a method determining whether a vehicle is stopped on a highway and within a threshold distance of a highway on-ramp or a highway off-ramp and taking a safety action based at least in part on one or more of whether the vehicle is stopped on the highway and outside of the threshold distance or whether the traffic congestion is causing the vehicle to be stopped (claim 1), a method determining whether the vehicle is stopped on a roadway and within .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL MCCULLOUGH whose telephone number is (571)272-7805.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached on (571) 272-2097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/MICHAEL MCCULLOUGH/Primary Examiner, Art Unit 3649